COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


LINDA A. COSGROVE
                                             MEMORANDUM OPINION*
v.   Record No. 1337-00-3                         PER CURIAM
                                               OCTOBER 3, 2000
CURTIS R. SOWERS AND MARK A. SOWERS,
 A PARTNERSHIP, HUCKLEBERRY DAIRY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Deborah W. Dobbins; Robin J. Kegley; Gilmer,
             Sadler, Ingram, Sutherland & Hutton, on
             brief), for appellant.

             (Kendall O. Clay, on brief), for appellee.


     Linda A. Cosgrove (claimant) contends that the Workers'

Compensation Commission erred in finding that it lacked

jurisdiction to consider claimant's claim on the ground that

Curtis R. Sowers and Mark A. Sowers, A Partnership, Huckleberry

Dairy (employer) did not regularly have in service more than two

full-time employees at the time of claimant's June 28, 1997

injury by accident.     Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     It was undisputed that at the time of claimant's accident,

employer had two full-time employees, claimant and Fred Weddle.

The issue in dispute was whether either Jason Conner or James

Vest, both high school students at the time, were full-time

employees of employer.   The commission held that Conner and Vest

were not full-time employees, and, therefore, employer did not

regularly have in service more than two full-time employees in

the operation of its dairy farm.   In so ruling, the commission

found as follows:

          [C]laimant testified that she and Weddle
          worked approximately 91 hours per week each.
          She stated that she received a salary,
          housing provisions, vacation time, and sick
          leave. By comparison, Conner and Vest
          generally worked less than 40 hours per week
          each. They were paid by the hour and
          received no benefits. There was no evidence
          that either Conner or Vest was required to
          work a set number of hours. Instead, Conner
          testified to his fluctuating schedule,
          varying hours, and irregular
          responsibilities. He thought of himself as
          a part-time employee. The claimant
          described Conner as someone who "filled in"
          on the weekends. Vest testified that he
          considered himself to be part-time, based on
          his full-time commitment to school. [Mark]
          Sowers confirmed that Vest worked on an
          irregular basis depending upon available
          jobs. Conner, Vest, and [Adam] Lowe all
          attended school full-time; thus, it was
          impossible for the employer to utilize them
          in a full-employment capacity.

     Code § 65.2-101(2)(g) provides that a farm worker is not a

covered "employee" under the Workers' Compensation Act "unless

the employer regularly has in service more than two full-time

                               - 2 -
employees."    In Lynch v. Thomas E. Lee & Sons, 12 Va. App. 933,

406 S.E.2d 423 (1991), we recognized that "'full-time

employment' imports a sense of permanence coupled with a

commitment between the employer and employee whereby the

latter's normal employment capacity is essentially utilized."

Id. at 934, 406 S.E.2d at 424.    "'The Commission's findings of

fact are binding on appeal where supported by credible

evidence.'"     Lynch v. Lee, 19 Va. App. 230, 234, 450 S.E.2d 391,

393 (1994) (citation omitted).

     The commission's factual findings are supported by credible

evidence, including the testimony of claimant, Vest, Conner, and

Sowers.   In addition, employer's documentation reflecting its

employees' hours and wages during the relevant time period also

constitutes credible evidence to support the commission's

findings.    Thus, those findings are binding upon us on appeal.

See id.     Based upon those factual findings, the commission could

infer that no "sense of permanence" existed in the relationship

between employer, Conner, and Vest and that because Conner and

Vest were full-time students, employer could not have utilized

their normal employment capacity.    Credible evidence proved that

employer, Conner, and Vest all understood that Conner and Vest

were full-time students who worked as their school and

school-related activities permitted and as the needs of employer

required given the seasonal nature of farm work.    Accordingly,


                                 - 3 -
the commission did not err in holding that it did not have

jurisdiction over claimant's claim because employer did not

regularly have in service more than two full-time employees.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 4 -